DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 requires that the movable pawl operating lever assembly rotates about the lock axis. At the instant, the limitation is indefinite.

    PNG
    media_image1.png
    583
    632
    media_image1.png
    Greyscale

As seen above, the pawl operating lever assembly comprises 3 members: the operating lever 70 and the outside and inside intermediate levers 74 and 76. However, only the operating lever 70 is rotates about the lock axis A2. The intermediate levers 74 and 76 rotates about pins 75 and 77. 
Therefore, in order to continue with the examination, the claim will be interpreted as the pawl operating lever assembly comprising an operating lever, an outside intermediate lever and an inside intermediate lever, wherein the operating lever rotates about the lock axis. Correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 3,799,596 to Nozomu et al (Nozomu).

    PNG
    media_image2.png
    506
    665
    media_image2.png
    Greyscale

Nozomu discloses a vehicle door that comprises a latch mechanism (12), an outside handle (27), a lever assembly (13, 28), and a lock member (19) that rotates about an axis (18) due inertial forces (weight 9b) and mechanically de-couples the handle from the latch upon impact on the door whereby the latch remains latched as the handle moves to an open positon upon impact (fig 4).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat No 9,637,953 to Bendel et al (Bendel).

    PNG
    media_image3.png
    509
    625
    media_image3.png
    Greyscale

Bendel discloses a vehicle door that comprises a latch mechanism (2, 3), an outside handle (7), a lever assembly (4, 6), and a lock member (10) that rotates about an axis (13) due inertial forces (weight 12) and mechanically de-couples the handle from the latch upon impact on the door whereby the latch remains latched as the handle moves to an open positon upon impact.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,293,806 to Umino in view of US Pat No 5,865,481 to Buschmann.

    PNG
    media_image4.png
    592
    879
    media_image4.png
    Greyscale

Umino discloses a latch that comprises a fork bolt (3), a pawl (4) biased by a spring (10), and an outside handle (25). The latch further comprises an outside release member (22), a movable pawl operating lever assembly (main body of 32) configured to engage and move the pawl (by 32a). 
st and 2nd configuration. 

Umino fails to disclose that the lock lever defines a center of mass that is spaced from pivot axis that, upon acceleration from an impact, is capable of rotate to the locked positon to prevent the release of the pawl. 

    PNG
    media_image5.png
    509
    878
    media_image5.png
    Greyscale

Buschmann teaches that it is well known in the art to provide a lever (7), that is operatively connected to an outside release lever (4) operated by an outside handle (19), with a center of mass (17) that is spaced from a pivot axis (7a) so as to move the lever to a position preventing the handle to operate the latch during an accident.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lock lever described by Umino with a center of mass, as taught .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,293,806 to Umino in view of US Pat No 5,865,481 to Buschmann and further in view of US Pat No 5,667,263 to Kleefeldt et l (Kleefeldt).
Umino, as modified by Buschmann, fails to disclose the use of a power actuator to move the lock lever.
Kleefeldt teaches that it is well known in the art to provide a power actuator (2) to operate a lock lever (1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the latch described by Umino, as modified by Buschmann, with a power actuator, as taught by Kleefeldt, in order to automatically move the lock lever.
Applicant is reminded that it has been that providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 7,293,806 to Umino in view of US Pat No 5,865,481 to Buschmann and further in view of US Pat No 8,038,185 to Wood.
Umino, as modfied by Buschmann, fails to disclose that the handle rotates about a vertical axis. 

    PNG
    media_image6.png
    513
    599
    media_image6.png
    Greyscale

Wood teaches that it is well known in the art to provide a handle (12) that is configured to rotate about a vertical axis (not shown) and that interact with a lock member (16) having a weight to disconnect the handle from a latch mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle described by Umino, as modified by Buschmann, pivoting about a vertical axis, as taught by Wood, in order to provide the best way to pivot the handle, since it is considered as a design consideration within the art that will not affect the function of the handle. 

Allowable Subject Matter
Claim 5, as interpreted above, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675


April 18, 2021